[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION TO MODIFY (#119)
The motion is granted.
The following orders may enter:
(1) a.   The defendant shall pay to the plaintiff taxable alimony at the rate of $5,000 per month out of his base pay of $16,666.67 per month.
 b.   The defendant is eligible for a $50,000 bonus per year with Emmis Broadcasting, contingent on his working and completing a full year of employment. The defendant shall pay to the plaintiff within 10 days of the receipt of his bonus, 10% of the gross amount of his bonus as additional alimony.
 c.   Payments set forth above shall continue until the death of either party or the plaintiff's remarriage, whichever event first occurs.
d.   In accordance with the stipulation of the parties, the payments due CT Page 4457 on the base pay are retroactive to February 1, 1998.
(2) Both parties shall be responsible for their respective attorney's fees associated with this motion.
So Ordered.
NOVACK, J.